 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1363 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
Granting the authority provided under clause 4(c)(3) of rule X of the Rules of the House of Representatives to the Committee on Education and Labor for purposes of its investigation into underground coal mining safety. 
 
 
That the Committee on Education and Labor is granted the authority provided under clause 4(c)(3) of rule X of the Rules of the House of Representatives in furtherance of the investigation by such committee into underground coal mine operator compliance with the Federal Mine Safety and Health Act of 1977, as amended, and into other related matters. 
2.
(a)The chair of the Committee on Education and Labor shall transmit to the Committee on Rules, not later than 2 days following an adjournment sine die of the second session of the 111th Congress, or January 2, 2011, whichever occurs first, a report on the activities of the Committee on Education and Labor undertaken pursuant to this resolution. Such report shall indicate— 
(1)the total number of depositions taken; 
(2)the number of depositions taken pursuant to subpoenas; and 
(3)the name of each deponent that the committee has publicly identified by name as a deponent. 
(b)Upon receipt of the report described in subsection (a) by the Committee on Rules, the chair of the Committee on Rules shall submit such report for publication in the Congressional Record. 
 
Lorraine C. Miller,Clerk.
